PER CURIAM.
| (Writ granted in part. Although defendant was found guilty of first degree murder on October 27, 2011, and sentenced to death on November 16, 2011, the state’s application indicates that the district court suspended action on defendant’s notice of appeal and designation of the record pending consideration of defendant’s motion for new trial. Although “a case shall be ap-pealable to the supreme court if ... the defendant has been convicted of a capital offense and a penalty of death [has] actually [been] imposed,” La. Const, art. V, § 5(D), this Court’s appellate jurisdiction has not yet attached. La.C.Cr.P. art. 916 (“The jurisdiction of the trial court is di*289vested and that of the appellate court attaches upon the entering of the order of appeal.”). The state therefore properly invoked the supervisory jurisdiction of the court of appeal “over cases which arise within its circuit.” La. Const, art. V, § 10(A). The application is therefore granted for the sole purpose of transferring it for consideration of the merits to the Court of Appeal, First Circuit.